Citation Nr: 1618424	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-33 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for right upper extremity radiculopathy, to include as due to service-connected cervical spine strain.

2.  Entitlement to service connection for a left thumb disorder, to include as due to service-connected degenerative joint disease of the lumbar spine and right lower extremity radiculopathy.

3.  Entitlement to service connection for a left knee disorder, to include as due to service-connected degenerative joint disease of the lumbar spine and right lower extremity radiculopathy.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The appellant served in the Florida Army National Guard and Florida Air National Guard.  A DD-214 indicated that he had a period of active duty for training (ACDUTRA) from May 2002 to November 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and February 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the appellant changed representation to the American Legion in February 2016.  The appropriate VA forms are associated with the claims file.

The appellant requested a hearing before the Board at his local RO in his August 2010 substantive appeal for his right upper extremity claim.  He was provided notice that a hearing had been scheduled in a February 2015 notice letter.  However, in April 2015, the appellant cancelled this hearing request, in writing, through his agent, who was representing him at that time.  The Board also notes that the appellant requested a videoconference hearing in his June 2012 substantive appeal for his left knee and left thumb disorder claims.  A hearing was then scheduled before the Board at the RO, and an April 2015 notice letter was sent to the appellant.  However, his agent also withdrew that hearing request in another April 2015 written letter.  The agent then submitted a May 2015 letter to VA indicating that the hearing request had been withdrawn and that the appellant wished to waive his right to testify.  As such, the Board finds that the appellant's hearing requests have been withdrawn.  Further, while the Board notes that the RO scheduled a hearing at the RO instead of the requested videoconference hearing for the left knee and thumb disorders, the appellant and his representative subsequently withdrew the hearing request.  Thus, any such error is harmless.  

The Board also notes that the RO issued a January 2015 statement of the case (SOC) addressing additional claims.  Those issues included entitlement to an increased evaluation for a service-connected lumbar spine disability, cervical spine disability, and right and left foot plantar fasciitis; entitlement to service connection for a right knee disorder, an ventricular tachycardia; a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU); and special monthly compensation.  The Veteran then submitted a substantive appeal within 60 days of notice of the SOC along with additional testimony and evidence.  However, these claims have not yet been certified to the Board, and it is unclear whether the RO may be undertaking any further development or adjudicative actions.  As the status of the claims is unclear, any action with regard to the Veteran's these additional issues will be deferred until they are certified as being on appeal the Board.

This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the appellant served in the Florida Army National Guard and Florida Air National Guard, and a period of ACDUTRA was verified from May 2002 to November 2002.  However, the appellant has reported that he had a period of active duty service in 2005, and the dates and type of service has not been verified.  Therefore, attempts should be made to verify the appellant's complete military service.

In addition, the Board finds that a VA examination is needed to address the appellant's claim for service connection for a left knee disorder.  Although he was provided a VA examination, the report primarily addressed his right knee.  As such, the prior diagnoses of mild degenerative joint disease, a cyst, and a meniscal tear were not addressed.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the appellant's units, and any other appropriate location, to request the complete service personnel and treatment records. 

The AOJ should also request verification of the dates the appellant served in the Florida Army National Guard and the Florida Air Force National Guard, to include whether he served on active duty in 2005.  The AOJ should also determine whether he had any other federalized service. 

2.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for right upper extremity radiculopathy, a left thumb disorder, and a left knee disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

3.  After completing the foregoing development, the appellant should be afforded a VA examination to ascertain the nature and etiology of any left knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the appellant's service treatment, post-service medical records, and lay assertions.  

It should be noted that the appellant is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.  

The examiner should identify all current left knee disorders. 

For each diagnosis identified, he or she should state whether it is at least as likely as not that the disorder is causally or etiologically related to his military service.  

The examiner should also opine as to whether it is at least as likely as not that any current left knee disorder is either caused by or aggravated by the appellant's lumbar spine disability or his right lower extremity radiculopathy.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the appellant a VA examination and/or obtaining a medical opinion in connection with the other claims.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



